Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,257498. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘498 patent encompass of the limitations of claims 2-21 of the instant application. The examiner notes that the ‘498 application includes additional limitations not required by the instant application, however a rejection for double patenting is appropriate of the broader later filed claims over earlier narrower claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (2016/0288330) in view of Rublee et al (10025886).
A method performed by a device (Konolige Fig. 2A-B), the method comprising:
projecting, by at least one infrared projector of the device and onto a target object, a pattern of IR dots (Konolige Fig. 6 and pars 114-127 note infrared texture projector 602 which projects a dot pattern);
obtaining, by the device, an image of the target object with the pattern of the IR dots projected thereon (Konolige Fig. 1 and par. 115 and 121 note capturing images of the projected pattern with optical sensors 604 and 606); 
Konolige further discloses that the IR pattern may be unique to the projector, and that the pattern in the obtained image may be analyzed to an identifier associated with the pattern (Konolige par. 119). It is noted that Konolige does not disclose determining an identifier by analyzing at least spacing between the IR dots or associating a pattern on the image to a device. However, Rublee discloses:
projecting a pattern of dots by at least one infrared projector (Rublee col. 12 lines 40 to col. 13 line 26 note projectors projecting IR pattern images);
obtaining an image of the pattern of IR dots (Rublee col. 14 lines 15-37 note capturing images of the projected patterns using cameras mounted on a mobile robot)
analyzing, by the processor of the device, at least spacing between the IR dots of the pattern on the image to determine an identifier associated with the pattern (Rublee col. 13 and lines 5-26 note analyzing QR codes, or patterns of dots, to identify the projected pattern, particularly note lines 18-21 that the spacing between QR codes is part of the analysis)

It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of using a distinct pattern as taught by Rublee in the IR projection of Konolige and to analyze the pattern to identify the associated projector as further taught by Rublee in order to distinguish the originating projector in a case where projection patterns overlap as suggested by Rublee (Rublee col. 13 lines 32-37). 

In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Konolige further discloses that the device includes a portable communication device (Konolige par. 50 note portable robotic device 200 includes a control system 240 that may transmit data to and receive data from other systems and hence is a portable communication device).

In regard to claim 4 refer to the statements made in the rejection of claim 2 above. Rublee further discloses analyzing, by the processor of the device, one or more of a placement, a shape, a size, and a color of the IR dots to further determine the identifier (Rublee col. 13 lines 27-41 note differences in size, shape or color of the dot pattern). 

In regard to claim 5 refer to the statements made in the rejection of claim 2 above. Konolige further discloses projecting the pattern of the IR dots includes projecting the IR dots as a plurality of lines (Konolige par. 88 note known pattern may include stripes, horizontal bars, or vertical bars). 



In regard to claim 7 refer to the statements made in the rejection of claim 2 above. Rublee further discloses that analyzing at least the spacing between the IR dots further determines one or more identifiers associated with at least one of: a camera of the device, the at least one IR projector of the device, and at least one other component of the device (Rublee col. 13 lines 27-41 and col. 14 lines 1-36 note associating each distinct pattern with a particular projector).

In regard to claim 8 refer to the statements made in the rejection of claim 2 above. Konolige further discloses that obtaining the image of the target object includes obtaining the image of the target object with an IR camera of the device (Konolige Fig. 6 and par. 114-115 note obtaining images of a target with optical sensors that capture infrared images). 

In regard to claim 9 refer to the statements made in the rejection of claim 2 above. Rublee further discloses filtering out, by the device, a plurality of other patterns from the image (Rublee col. 13 lines 27-41 note distinguishing the pattern of one projector from another further note col. 14 lines 1 to 51):.
 
In regard to claim 10 refer to the statements made in the rejection of claim 2 above. Konolige analyzing further includes analyzing depth information associated with the IR dots to further determine 

	Claims 12-15 describe a non-transitory computer readable medium storing instructions for causing a processor to execute steps substantially corresponding to the method of claims 2-10 above. Refer to the statements made in regard to claims 2-10 above for the rejection of claims 12-15 which will not be repeated for brevity. Further note that Konolige discloses a non-transitory medium storing instructions for causing a processor to implement the method (Konolige pars 128-129).

Claims 16-21 describe a portable communication device which implements steps substantially corresponding to the method of claims 2-10 above. Refer to the statements made in regard to claims 2-10 above for the rejection of claims 12-15 which will not be repeated for brevity. Further note that Konolige discloses a portable communication device (Konolige par. 50 note portable robotic device 200 includes a control system 240), an infrared projector (Konolige Fig. 6 602), an image detector (Konolige Fig. 6 604 and 606) and a processor (Konolige Fig. 2B 242).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423